Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered September 8, 1998, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence clearly disproved defendant’s justification defense beyond a reasonable doubt.
*336The court properly exercised its discretion in permitting a police officer to testify that, based on his experience, he recognized the box cutter recovered from defendant as being of a type in which the blade is altered to facilitate its use as a weapon (see, Senecal v Drollette, 304 NY 446, 449). Defendant’s remaining arguments concerning this testimony, and similar testimony by other witnesses, are unpreserved and waived and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal.
The challenged portion of the People’s summation did not deprive defendant of a fair trial (see, People v Swift, 272 AD2d 126, lv denied 95 NY2d 871).
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.